Case 19-34054-sgj11 Doc 282-1 Filed 12/27/19              Entered 12/27/19 21:36:07     Page 1 of 6




 December ___, 2019

 Attn: Independent Directors
 Highland Capital Management, LP
 300 Crescent Court, Ste. 700
 Dallas, TX 75201

         Re:      Development Specialists, Inc. (“DSI”)
                  Retention and Letter of Engagement

 Dear Members of the Board:

 Please accept this letter as our firm’s formal written agreement (the “Agreement”) to provide
 restructuring support services to Highland Capital Management, L.P. (the “Company”). This
 Agreement replaces and supersedes in all respects the letter agreement between DSI and the
 Company, dated October 7, 2019, as amended and revised by the letter agreement dated October
 29, 2019. However, all fees and expenses incurred by DSI prior to the date hereof in accordance
 with such prior letter agreements will be paid by the Company, subject to allowance of such fees
 and expenses by the U.S. Bankruptcy Court for the Northern District of Texas (the “Bankruptcy
 Court”). The Agreement will become effective upon execution by duly authorized
 representatives of the respective parties and approval of the Bankruptcy Court.

 Section 1 – Scope of Work

 DSI will provide the following services (the “Services”) to the Company:

     1. Bradley D. Sharp will act as the Company’s Chief Restructuring Officer (“CRO”) with
        other DSI personnel to assist Mr. Sharp in carrying out those duties and responsibilities.
     2. Subject to the terms of this Agreement, as CRO, Mr. Sharp will assume control of the
        Company’s restructuring and direct the Company with respect to its bankruptcy filed on
        October 16, 2019 (the “Chapter 11 Case”), which Chapter 11 Case has now been
        transferred to the Bankruptcy Court.
     3. Subject to the terms of this Agreement, Mr. Sharp will report to the Independent
        Directors and, if appointed, the Chief Executive Officer of the Company (“CEO”) and
        will comply with the Company’s corporate governance requirements.
     4. As directed by the Independent Directors and/or CEO, the CRO will be responsible for
        the implementation and prosecution of the Chapter 11 Case, including negotiations with
        creditors, reconciliation of claims, and confirmation of a plan or plans of reorganization.
     5. Provide other personnel of DSI (“Additional Personnel”) to provide restructuring support
        services as requested or required to the Company, which may include but are not limited
        to:




 DOCS_NY:39753.3 36027/002
Case 19-34054-sgj11 Doc 282-1 Filed 12/27/19            Entered 12/27/19 21:36:07       Page 2 of 6

 Highland Capital Management, LP
 December ___, 2019
 Page 2


              a. assisting the Company in the preparation of financial disclosures required by the
                 Bankruptcy Code, including the Schedules of Assets and Liabilities, the
                 Statements of Financial Affairs and Monthly Operating Reports;
              b. advising and assisting the Company, the Company’s legal counsel, and other
                 professionals in responding to third party requests;
              c. attending meetings and assisting in communications with parties in interest and
                 their professionals, including the Official Committee of Unsecured Creditors
                 appointed in the Chapter 11 Case;
              d. providing litigation advisory services with respect to accounting matters, along
                 with expert witness testimony on case related issues; and
              e. rendering such other general business consulting services or other assistance as
                 the Company may deem necessary and which are consistent with the role of a
                 financial advisor and not duplicative of services provided by other professionals
                 in this case.

 DSI’s ability to adequately perform the Services is dependent upon the Company timely
 providing reliable, accurate, and complete necessary information. The Company agrees that
 CRO will have (i) access to and the ability to communicate with any employee of the Company
 or any affiliate of the Company and (ii) access to any information, including documents, relating
 to the Company or any Company affiliate, including, but not limited to, information concerning
 collections and disbursements. The Company acknowledges that DSI or CRO are not
 responsible for independently verifying the veracity, completeness, or accuracy of any
 information supplied to us by or on behalf of the Company.

 DSI will submit its evaluations and analyses pursuant to this Agreement in periodic oral and
 written reports. Such reports are intended to and shall constitute privileged and confidential
 information, and shall constitute the Company’s property.

 Although we do not predict or warrant the outcome of any particular matter or issue, and our fees
 are not dependent upon such outcomes, we will perform the Services with reasonable care and in
 a diligent and competent manner.

 Section 2 – Rates, Invoicing and Retainer

 DSI will be compensated at a rate of $100,000 per month, plus expenses (capped at $10,000 per
 month), for the services of Bradley D. Sharp as CRO and such DSI personnel (including Fred
 Caruso) as are required to fulfill Mr. Sharp’s responsibilities as CRO; provided that if any single
 expense exceeds $1,000, DSI will provide reasonable documentation and will obtain the
 Company’s prior written approval.

 A number of DSI’s personnel have experience in providing restructuring support services and
 may be utilized as Additional Personnel in this representation. Although others of our staff may




 DOCS_NY:39753.3 36027/002
Case 19-34054-sgj11 Doc 282-1 Filed 12/27/19            Entered 12/27/19 21:36:07         Page 3 of 6

 Highland Capital Management, LP
 December ___, 2019
 Page 3


 also be involved, we have listed below certain of the DSI personnel (along with their
 corresponding billing rates) who would likely constitute the Additional Personnel. The
 individuals are:

                  R. Brian Calvert                     $640.00/hr.
                  Thomas P. Jeremiassen                $575.00/hr.
                  Eric J. Held                         $495.00/hr.
                  Nicholas R. Troszak                  $485.00/hr.
                  Spencer G. Ferrero                   $350.00/hr.
                  Tom Frey                             $325.00/hr.

 The above rates are adjusted as of January 1 of each year to reflect advancing experience,
 capabilities, and seniority of our professionals as well as general economic factors.

 We acknowledge receipt of a retainer of $250,000 from the Company. The purpose of the
 retainer is to secure a portion of our fees and expenses and to retain our status as a non-creditor
 should such be required for DSI to continue to provide the Services. As such, should a need
 arise to increase this retainer due to the level of Services DSI is providing or projected to
 provide, we will send the Company a supplement to this Agreement requesting the necessary
 increases and discuss with the Company the amount and timing of providing such increase to the
 retainer.

 This retainer will be applied to our final invoice. If the retainer exceeds the amount of our final
 invoice, we will refund the difference to the Company at that time. In the event that periodic
 invoices are not paid timely, we will apply the retainer to the amounts owing on such invoices
 and, if applicable, any related late charges, and we will stop work until the retainer is replenished
 to the full amount required. If the retainer is not replenished within ten (10) days after the
 application of the retainer to unpaid balances, we reserve the right to terminate this Agreement in
 accordance with the provisions of Section 3 of this Agreement.

 DSI also will be entitled to reimbursement for its reasonable costs and expenses. Such costs and
 expenses may include, among others, charges for messenger services, photocopying, travel
 expenses, long distance telephone charges, postage and other charges customarily invoiced by
 consulting firms. Airfare for international flights will be charged at the business class fare;
 provided that if any single expense exceeds $1,000, DSI will provide reasonable documentation
 and will obtain the Company’s prior written approval.

 This Agreement shall be presented to the Bankruptcy Court for approval and continuation,
 pursuant to Bankruptcy Code Section 363 and DSI’s then-prospective obligations shall be
 contingent upon such approval.




 DOCS_NY:39753.3 36027/002
Case 19-34054-sgj11 Doc 282-1 Filed 12/27/19            Entered 12/27/19 21:36:07         Page 4 of 6

 Highland Capital Management, LP
 December ___, 2019
 Page 4


 Section 3 – Termination

 Either the Company or DSI may terminate this Agreement for any reason with ten (10) business
 days’ written notice. Notwithstanding anything to the contrary contained herein, the Company
 shall be obligated, in accordance with any orders of or procedures established by the Court, to
 pay and/or reimburse DSI all fees and expenses accrued under this Agreement as of the effective
 date of the termination.

 Section 4 – Relationship of the Parties, Confidentiality

 DSI will provide the Services to and for the Company, with select members of DSI assigned to
 specific roles for the benefit of the Company. These members will remain as DSI employees
 during the pendency of this case. Specifically, the parties intend that an independent contractor
 relationship will be created by this Agreement. Employees of DSI are not to be considered
 employees of the Company and are not entitled to any of the benefits that the Company provides
 for the Company’s employees.

 The Company acknowledges that all advice (written or oral) given by DSI to the Company in
 connection with DSI’s engagement is intended solely for the benefit and use of the Company in
 considering the transaction to which it relates, and that no third party is entitled to rely on any
 such advice or communication. DSI will in no way be deemed to be providing services for any
 person not a party to this Agreement.

 DSI agrees that all information not publicly available that is received by DSI from the Company
 in connection with this Agreement or that is developed pursuant to this Agreement, will be
 treated as confidential and will not be disclosed by DSI, except as required by Court order, or
 other legal process, or as may be authorized by the Company. DSI shall not be required to
 defend any action to obtain an order requiring disclosure of such information, but shall instead
 give prompt notice of any such action to the Company so that it may seek appropriate remedies,
 including a protective order. The Company shall reimburse DSI for all costs and fees (including
 reasonable attorney’s fees) incurred by DSI relating to responding to (whether by objecting to or
 complying with) any subpoenas or requests for production of information or documents.

 Section 5 – Indemnity

 The Company shall name Bradley D. Sharp as its Chief Restructuring Officer and shall
 indemnify him on the same terms as provided to the Company’s other officers and directors
 under the Company partnership agreement or other governing document and applicable state
 law. Mr. Sharp shall be included as an insured under any insurance policies or coverage
 available to officers and directors of the Company.




 DOCS_NY:39753.3 36027/002
Case 19-34054-sgj11 Doc 282-1 Filed 12/27/19            Entered 12/27/19 21:36:07        Page 5 of 6

 Highland Capital Management, LP
 December ___, 2019
 Page 5


 The Company shall additionally indemnify those persons, and only those persons, serving as
 executive officers on the same terms as provided to the Company’s other officers and directors
 under the Company’s partnership agreement or other governing document and applicable state
 law, along with insurance coverage under the Company’s D&O policies. Any such indemnity
 shall survive the expiration or termination by either party of this Agreement. Except as provided
 in this Section and in Section 4, there shall be no indemnification of DSI, its affiliates or the
 Additional Personnel.

 Each and every one of the personnel employed by DSI who works on this particular project, as
 well as DSI officers, directors, employees and agents (the “DSI Parties”) shall not be liable to the
 Company, or any party asserting claims on behalf of the Company, except for direct damages
 found in a final determination (not subject to further appeal) by a court of competent jurisdiction
 to be the direct result of the bad faith, self-dealing or intentional misconduct or gross negligence
 of DSI.

 Section 6 – Conflicts

 DSI has made diligent inquiries to determine whether it or any of its professionals have any
 connections with the Company, its creditors, or other parties in interest in the Chapter 11 Case.
 Based on that review, the review of DSI’s conflict files and responses to inquiries from DSI's
 professional staff, neither DSI nor its professionals have any known conflicts with the parties in
 this case. DSI will separately provide its connections to parties in this case and/or their
 professionals.

 Section 7 – No Audit

 The Company acknowledges that it is hiring DSI to assist and advise the Company in business
 planning and operations. DSI’s engagement shall not constitute an audit, review or compilation,
 or any other type of financial statement reporting engagement that is subject to the rules of
 AICPA or other such state and national professional bodies.

 Section 8 – Non-Solicitation

 The Company agrees not to solicit, recruit or hire any employees or agents of DSI for a period of
 one year subsequent to the completion and/or termination of this Agreement; provided that the
 Company shall not be prohibited from (x) making general advertisements for employment not
 specifically directed at employees of DSI or (y) employees of DSI responding to unsolicited
 requests for employment.




 DOCS_NY:39753.3 36027/002
Case 19-34054-sgj11 Doc 282-1 Filed 12/27/19             Entered 12/27/19 21:36:07      Page 6 of 6

 Highland Capital Management, LP
 December ___, 2019
 Page 6


 Section 9 – Survival

 The provisions of this Agreement relating to indemnification, the non-solicitation or hiring of
 DSI employees, and all other provisions necessary to the enforcement of the intent of this
 Agreement will survive the termination or expiration of this Agreement.

 Section 10 – Governing Law

 This Agreement shall be governed by and construed in accordance with the laws of the State of
 Delaware without regard to conflicts of law principles.

 Section 11 – Entire Agreement, Amendment

 This Agreement contains the entire understanding of the parties relating to the subject matter of
 this Agreement and supersedes and is intended to nullify any other agreements, understandings
 or representations relating to the subject of this Agreement. This Agreement may not be
 amended or modified except in a writing signed by the parties.

 If you are in agreement with the foregoing terms and conditions please indicate your acceptance
 by signing an original copy of this Agreement on the signature lines below, then returning one
 fully-executed Agreement to DSI’s office. The Agreement will become effective upon execution
 by duly authorized representatives of the respective parties.

 Very truly yours,

 Bradley Sharp
 Development Specialists, Inc.


                                 AGREED AND ACKNOWLEDGED:

                                 Highland Capital Management, L.P.
                                 By: Strand Advisors, Inc., its general partner


                                 _______________________________
                                 By: __________________, Independent Director
                                 Date: __________________________




 DOCS_NY:39753.3 36027/002
